8 So. 3d 454 (2009)
Shamar L. McCULLUM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0003.
District Court of Appeal of Florida, First District.
April 14, 2009.
Shamar L. McCullum, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Shamar L. McCullum timely seeks a belated appeal of a November 20, 2006, judgment and sentence of the circuit court. In response to an order to show cause, the state indicates that it does not oppose the granting of that relief. However, our investigation of the matter discloses that in fact a timely appeal of the judgment and sentence was taken, and was docketed as case number 1D06-6316. It appears that through no fault directly attributable to petitioner, that appeal was dismissed for failure to respond to the court's order requiring payment of the filing fee or the filing of an order of insolvency entered by the lower tribunal. Under the circumstances, we conclude that the proper remedy is not to grant a belated appeal, but rather to reinstate the previously filed appeal.
Accordingly, the appeal in McCullum v. State, case number 1D06-6316, is hereby reinstated. The means by which that appeal will now proceed will be addressed by separate order issued under that case number.
ALLEN, WEBSTER, and THOMAS, JJ., concur.